DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: RCEX filed 29 Jun 2021
	Claims 1-20 are pending in this case. Claims 1, 7 and 12 are independent claims

Applicant’s Response
In Applicant’s Response dated 29 Jun 2021, Applicant amended claim 12; argued against all rejections previously set forth in the Office Action dated 07 Apr. 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Jun 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 5-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub. No.: US 2014/0136236; Filed: May 17, 2013) in view of Hunt et al. (Pub. No.: 2015/0220697; Filed: Jan. 29, 2015) (hereinafter “Hunt”).
Regarding independent claims 1 and 7, Lee disclose a method for improving health literacy of patient materials comprising:
receiving, from a communication source, a medical communication for a patient containing at least one of medical diagnostic information or medical treatment information (0045);
generating a health literacy assessment of the medical communication using at least one of a plurality of appearance metrics, a plurality of readability metrics, a plurality of document literacy metrics, or a plurality of quantitative literacy metrics (0031-0032); and
providing the health literacy assessment to the communication source to facilitate an improved conveyance of the at least one of the medical diagnostic information or the medical treatment information to increase comprehension by patients of all educational levels (0053-0054).

Lee does not expressly disclose the health literacy assessment being a grading of the medial communication based on ease of understandability.
 Hunt teaches the health literacy assessment being a grading of the medial communication based on ease of understandability (Abstract; 0004; 0069-0071).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Hunt with Lee for the benefit of providing programs which for easily and effectively summarizing the information in a digestible way and explaining to users where they should focus their efforts (0003).

Regarding dependent claims 2 and 10, Lee disclose the method of claims 1 and 9, further comprising receiving, from the communication source, a new medical communication based on the provided health literacy assessment and containing the at least one of medical diagnostic information or medical treatment information (0053-0055).

Regarding dependent claim 5, Lee disclose the method of claim 4, wherein the plurality of document literacy metrics comprises at least one of usage of forms and diaries, usage of charts and tables, usage of graphs, or usage of maps (0055).

Regarding dependent claim 6, Lee disclose the method of claim 5, wherein the plurality of quantitative literacy metrics comprises at least one of usage of numbers, usage of plain language explanations, usage of calculations, usage of visuals, usage of analogies and comparisons, usage of estimates, usage of frequencies, usage of measurement systems, presence of framing of outcomes, or consistency when making comparisons (0053).

Regarding dependent claim 8, Lee disclose the apparatus of claim 7, wherein the output device is a user interface (0013; 0025).

Regarding dependent claim 9, Lee disclose the apparatus of claim 8, wherein the network access device receives the medical communication from an apparatus corresponding to the communication source (0025-0026).

Regarding dependent claim 11, Lee disclose the apparatus of claim 9, further comprising receiving, from the communication source, a new medical communication based on the provided health literacy assessment and containing the at least one of medical diagnostic information or medical treatment information (0053-0054).

Regarding independent claim 12, Lee disclose a method for generating a score for patient materials to improve health literacy comprising (0056):
storing, in a memory, an assessment application (0006);
receiving, from a network access device, a medical communication containing at least one of medical diagnostic information or medical treatment information (0045);
generating, using one or more processors and the assessment application, a score of the medical communication based on ease of understandability, including at least one of a plurality of appearance metrics, a plurality of readability metrics, a plurality of document literacy metrics, or a plurality of quantitative literacy metrics 0031-0032);
outputting, using an output device, the score to facilitate an improved conveyance of the at least one of the medical diagnostic information or the medical treatment information to increase comprehension by patients of all educational levels (0053-0054).

Lee does not expressly generating, using one or more processors and the assessment application, a score of the medical communication based on ease of understandability, including at least one of a plurality of appearance metrics, a plurality of readability metrics, a plurality of document literacy metrics, or a plurality of quantitative literacy metrics.
 Hunt teaches generating, using one or more processors and the assessment application, a score of the medical communication based on ease of understandability, including at least one of a plurality of appearance metrics, a plurality of readability metrics, a plurality of document literacy metrics, or a plurality of quantitative literacy metrics (Abstract; 0004; 0069-0071; 0075).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Hunt with Lee for the benefit of providing programs which for easily and effectively summarizing the information in a digestible way and explaining to users where they should focus their efforts (0003).

Regarding dependent claim 13, Lee disclose the method of claim 12, wherein the output device is a user interface (0013; 0025).

Regarding dependent claim 14, Lee disclose the method of claim 13, wherein the network access device receives the medical communication from an apparatus corresponding to a communication source (0025-0026).

Regarding dependent claim 15, Lee disclose the method of claim 14, further comprising generating, using the one or more processors, a new medical communication based on the score and containing the at least one of medical diagnostic information or medical treatment information (0031-0032; 0056).

Regarding dependent claim 16, Lee disclose the method of claim 14, further comprising receiving, from the network access device, a new medical communication based on the score and containing the at least one of medical diagnostic information or medical treatment information (0056).

Regarding dependent claim 19, Lee disclose the method of claim 18, wherein the plurality of document literacy metrics comprises at least one of usage of forms and diaries, usage of charts and tables, usage of graphs, or usage of maps (0055).

Regarding dependent claim 20, Lee disclose the method of claim 19, wherein the plurality of quantitative literacy metrics comprises at least one of usage of numbers, usage of plain language explanations, usage of calculations, usage of visuals, usage of analogies and comparisons, usage of estimates, usage of frequencies, usage of measurement systems, presence of framing of outcomes, or consistency when making comparisons (0053).


Claims 3, 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hunt, further in view of Raduchel et al. (Pub. No.: US 2017/0161439; Filed: Jul. 3, 2007) (hereinafter “Raduchel”).
Regarding dependent claims 3 and 17, Lee in view of Hunt does not expressly disclose the method of claims 2 and 14, wherein the plurality of appearance metrics comprises at least two of paragraph length, paragraph grouping, line length, amount of white space, font size, font style and case, line spacing, contrast, background, presence of headings, subheadings, and short titles, presence of vertical lists with at least one of bullets, letters, or numbers, indentation, margins, and alignment, usage of boxing and callouts, uninterrupted text, usage of a table of contents, numbering of pages, presence of section indicators, presence of color coding, usage of graphics, usage of realistic graphics, clarity and simplicity of graphics, usage of anatomical illustrations and microscopic views, usage of captions and cueing, or depiction of unwanted behaviors.

Raduchel teach wherein the plurality of appearance metrics comprises at least two of paragraph length, paragraph grouping, line length, amount of white space, font size, font style and case, line spacing, contrast, background, presence of headings, subheadings, and short titles, presence of vertical lists with at least one of bullets, letters, or numbers, indentation, margins, and alignment, usage of boxing and callouts, uninterrupted text, usage of a table of contents, numbering of pages, presence of section indicators, presence of color coding, usage of graphics, usage of realistic graphics, clarity and simplicity of graphics, usage of anatomical illustrations and microscopic views, usage of captions and cueing, or depiction of unwanted behaviors (0039-0040; 0058; 0102; 0145; 0148).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Raduchel with Lee in view of Hunt for the benefit of improving difficulty and time consuming process of transferring or gathering medical records from multiple medical service providers (0003).

Regarding dependent claims 4 and 18, Lee in view of Hunt does not expressly disclose the method of claims 3 and 17, wherein the plurality of readability metrics comprises at least two of text length and complexity, word length, usage of word pronunciation guides, sentence length, reading level, clarity of purpose, usage of background information, sequence of information, usage of informative and scannable headers, usage of directives and calls to action, usage of active voice for statements, presence of abbreviations, acronyms, phone words, and symbols, word clarity, usage of glossaries, presence of answers to questions, usage of parallel construction for contrasting and comparing, usage of cross referencing, usage of summaries and reviews, usage of reader-focused content and reader appeal, usage of conversational style, usage of narrative approach, presence of an opportunity for interaction, usage of conjunctions at the beginning of sentences, usage of prepositions at the end of sentences, usage of an Oxford comma, or usage of numerals for numbers.

Raduchel teach wherein the plurality of readability metrics comprises at least two of text length and complexity, word length, usage of word pronunciation guides, sentence length, reading level, clarity of purpose, usage of background information, sequence of information, usage of informative and scannable headers, usage of directives and calls to action, usage of active voice for statements, presence of abbreviations, acronyms, phone words, and symbols, word clarity, usage of glossaries, presence of answers to questions, usage of parallel construction for contrasting and comparing, usage of cross referencing, usage of summaries and reviews, usage of reader-focused content and reader appeal, usage of conversational style, usage of narrative approach, presence of an opportunity for interaction, usage of conjunctions at the beginning of sentences, usage of prepositions at the end of sentences, usage of an Oxford comma, or usage of numerals for numbers (0039-0040; 0058; 0102; 0145; 0148).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Raduchel with Lee in view of Hunt for the benefit of improving difficulty and time consuming process of transferring or gathering medical records from multiple medical service providers (0003).
NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768